 

Ll
Case 1:18-cv-10836-PGG: Document 76 Filed 09/13/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin S. Gottesfeld, pro se,
Plaintiff - ee vn
- against - Civil No.: 18-cv-10836-PGG

 

 

 

Hugh J. Hurwitz, et.al.
NOTICE OF LIKELY SHENANIGANS

 

Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pro se,

hereby notifies The Honorable Court of likely shenanigans employed by the

instant-defendantsand~their parties in privity~to-hinder~the plaintiff's

lawful ability to litigate the instant case.
The plaintiff wishes, respectfully, pursuant to Fed. R.. Evid..201(c)(2),

to direct The Honorable Court's: attention to Exhibit _1 hereto: photocopied
Federal Express® label, and Exhibit 2 hereto: Affidavit of Martin Gottesfeld
For the reasons enumerated in Exhibit 2 hereto, the plaintiff finds Exhibit 1

hereto suspicious. He believes that more likely than not some degree of foul

play is afoot.
Respectfully mailed on Wednesday, September 4th, 2019, and filed thereat

in accordance with Houston v. Lack, 487 U.S. 266 (1988) in an envelope bearing

U.S. Postal Service tracking number 9114 9023 0722 4072 3901 79 with
“Sa Whee

sufficient pre-paid U.S. first-class postage affixed, handed to Ms. E&sste of

the FCI Terre Haute CMU unit team for mailing to the Court in her official

capacity as an agent of the defendants,

 

Martin S. Gottesfeld, pro se
Reg. No.: 12982-104 L es
Federal Correctional Institution a tn =
P.O. Box 33 sane \ Sy és rr
ee \ ap . ty
_ = =
x 2

§s:

 

ops
oak

  
  
i LL 41 Le.

Case 1:18-cv-10836-PGG Document 76 Filed 09/13/19 Page 2 of 7

Se

CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, hereby certify that in accordance with Houston
v- Lack, 487 U.S. 266 (1988) I mailed a copy of the foregoing document to
counsel for the defendants in the above-captioned case by handing such copy in
an envelope bearing sufficient pre-paid first-class U.S. postage affixed to
Ms. Bisets of the FCI Terre Haute CMU unit team for mailing in her official

capacity as an agent of. the defendants,

Maou

Martin 5. Cottesteld, pro se

- Page 2 of 2 -
  

   
 

 

Be
Sy
2

 

 

 

 

 

tA FIFTH AVE

NEW TORK, NY 10011
_UNITED STATES US

TO MARTIN GOTTESFEL
FEDERAL CORRECT]

P.O BOX 33 ~

    

RRE HAUTE IN

j Bie 244-4400

   

 

LU

 

CAD: 112841452/INET. 4160

   

BILL SENDER

D REG NO 12982-104.-
ON INSTITUTION

Dov-oy it

REF: THE INTERCEPT

      

  
  
  

  

 
  
  
  

 

 

um

 

192019062401uy

 

I

 

 

7761 0518 5618

SH HUFA

|

TUE - 03 SEP 4:30P
*“2DA

47808

 

 

 
 

ro «( Cage 1:18-cv-10836-PGG Document 76 Filed 09/13/19 Page 4 of 7
Exiet

‘Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, hereby affirm that the following is true and
accurate to the best of my knowledge, information, and belief on this 4th day
of September, 2019, and I declare that the following is true and correct under
penalty of perjury pursuant to 28 U.S.C. §1746:

1. My name is Martin S. Gottesfeld and I am the sole plaintiff in the
case 18-cv-10836-PGG pending before The Honorable U.S. District Court for The
Southern District of New York.

2. Today, my outgoing legal mail to First Look Media, 114 Fifth Ave., New
York, NY 10011, was returned to me and I was provided with a photocopy of the

Federal Express® shipping label exhibited as Exhibit 1 of this same federal-
court filing.

3. I was referred to First Look Media by the Washington, D.C., bureau
chief of The Intercept when I asked him for the contact information for the
general counsel for The Intercept so that I could propose that The Intercept
become a co-plaintiff in the aforementioned case.

4. The Washington, D.C., bureau chief of The Intercept provided me with
the aforementioned postal address for First Look Media in his referral.

5. To my. knowledge, First Look Media never opened my correspondence to
discover that I contacted the firm about the Intercept and my writing.:

6. On August 21st, 2019, I received a letter from my wife, Mrs. Dana E.
Gottesfeld, confirming the filing of docket entry (D.E.) 69 in the
aforementioned case and notifying me that the Washington, D.C., bureau chief
of The Intercept, "is running the idea by legal..."' This letter was mailed by
my wife on August 14th. It mentioned: Michelle’ Malkin's letter to the judge.

7. On August 27th, 2019, I received another letter from my wife, dated
August 21st, 2019. It mentioned the media interest in MCC following the
"suicide" of Jeffrey Epstein and her interviews with Daily Mail, RT, Yahoo
News, and Loud and Clear radio, as well as the "reassignment" of defendant
Hurwitz following the "suicide" of Jeffrey Epstein in the 9-South SHU,
mentioned throughout the complaint in the aforementioned case. The: letter also
mentioned that my request for an extension of time in which to file my
opposition to the defendants' motion to dismiss was granted.

8. Given my referral to First Look Media by The Intercept based upon my
request to speak with its general counsel, the interest of Michelle Malkin and
therefore likely other publishers as well, including the Intercept, in D.E.
69, and the intense media interest in MCC New York at the current time, I find
it very unlikely that First Look Media would return my legal mail to its: firm
unopened, especially considering that the Washington, D.C., bureau chief of |
The Intercept referred D.E. 69 for legal clearance sixteen (16) days before
the "SHIP DATE: 29AUG19" specified on the FedEx label.

; 9. Further, since First Look Media has never to my knowledge opened my
mail to its firm, there would be no reason for its personnel to ensure that
"REF: THE INTERCEPT" appears on their FedEx label returning my legal mail.

10. I also find it odd that the FedEx label from First Look Media
specifies the phone number for FCI Terre Haute, i.e. "(812) 244-4400."

11. It has come to my attention that the parties in privity with the
defendants in the aforementioned case have a considerable track record of

~ Page 1 of 3 -
Li Ll am.
Case 1:18-cv-10836-PGG Document 76 Filed 09/13/19 Page 5 of 7

“perpetraiting ruses and hoaxes to dissuade FCI Terre Haute CMU inmates from
corresponding with law firms under circumstances much less urgent to them than
the continued cover-up of an ISIS-inspired murder in a DOJ black-site prison
following the death of Jeffrey Epstein in another DOJ facility.

12. Based upon my personal experience in the 9-South MCC special-housing
unit (SHU) on its "H' and "G" tiers, I find it highly unlikely that Jeffrey
Epstein committed suicide. I was housed in that SHU for eighty-one (81)
consecutive days, during which time a correctional officer who went by the
moniker "Mungy" explicitly bragged to me about the difficulty of committing
suicide in that SHU and the track record of foiled attempts therein.

13. I also met police officer Nick Tartaglione on "G" tier of the 9-South
SHU when he was first brought in. I wrote about Mr. Tartaglione in The
Huffington Post in my January 2017 open letter to then--Acting-Attorney-
General Sally Yates. The Huffington Post redacted his name to "Officer N," or
"Officer Nick," I believe. I view Mr. Tartaglione as an innocent victim of a
DOJ setup meant to benefit a high-power criminal informant who is really
guilty of the killing in question in the 2016-2017 criminal case against him.

14. Mr. Tartaglione is not a violent man. He spoke fondly of his mother's
“Happy Tails" animal-rescue organization.

15. I trust Officer Tartaglione.

16. It has come to my attention that my legal mail to First Look Media
may have been returned to me via Federal Express so that the perpetraitor
could avoid a possible mail-fraud charge.

17. I find it highly unlikely that First Look Media returned my legal
mail as many law firms routinely return unsolicited mail from incarcerated
persons because had First Look Media done such, then the FedEx label would not
say "REF: THE INTERCEPT."

18. I find it highly unlikely that First Look Media would pay '** 2DAY
*k" FedEx rates to return my legal mail without providing any further
explanation as to why it was being returned, particularly given the "REF: THE
INTERCEPT" also found on the label. I have received no explanation from either
First Look Media or The Intercept as to why my legal mail would be returned.

19. I will hand this filing to Ms. Eisele or Ms. J. Wheeler of the FCI
Terre Haute CMU unit team for mailing to the court in their official capacity
as agents for the defendants in the aforementioned case in an envelope bearing
sufficient pre-paid first-class U.S. postage affixed at the next opportunity
pursuant to Houston v. Lack, 487 U.S. 266 71088).

20. I have not received official notice from the court regarding my
motion for an extension of time, though I did receive the defendants’ assent
to my request, delivered to me through the mail by the FCI Terre Haute unit
team. I have not received any other correspondence from my wife since August
21st, 2019, except the two (2) letters cited above. I previously mailed a
subsequent motion for an extension of time in which to file a motion for
reconsideration of the court's recent denial of my motions for a TRO and a
separate reply to the defendants’ subsequent opposition to my other motion for

a TRO protecting my right to publish. I don't know if those filings have made
it to the court.

- Page 2 of 3 -
 

Case 1:18-cv-10836-PGG Document 76 Filed 09/13/19 Page 6 of 7

feces

21. It has been some time since I received my subscription to The Hill
and I last received my subscription to The Wall Street Journal in early May
2019. I-believe that these papers are being deliberately withheld by the
parties in privity with the defendants in the aforementioned case. I wrote to
customer service at The Wall Street Journal to ensure that my name and
registration number appearg on the mailing label of each issue and that the
subscription is being delivered to the P.O. Box address, and not the Bureau
Road address, for FCI Terre Haute, as per the instructions of the FCI Terre
Haute mail room in or about May 2019, but this has not resulted in the
restoration of delivery. I continued receiving The Hill until a couple of
weeks ago, roughly, around the time of the “reassignment"™ of defendant
Hurwitz within the FBOP.

22. I have also tried to send legal mail to Ms. Rachel Meeropol, Esq.,
at The Center for Constitutional Rights (CCR), 666 Broadway, 7th Floor, New
York, NY 10012 and Mr. Jeremy Green, Esq., at 68 Jay St., Suite 612, Brooklyn,
NY 11201, but I am unsure if they ever received my correspondence. I used USPS
tracking numbers 9114 9023 0722 4293 0877 59: (July 31st, 2019): and 9114 9023
0722 4293 0880 77 (August 29th, 2019) for my mail to Ms. Meeropol, and USPS
tracking number 9114 9023 0722 4293 0876 74 (July 31st, 2019) for my mail to
Mr. Green.

I declare under penalty of perjury that the foregoing is true and
correct. Executed on Wednesday, September 4th, 2019.

“Pub

- Page 3 of 3 -
< et Is\cy 10836-PGi Documen rs ed
\y}¥) \ }) Ys yy er Son Ey ‘so Bi a

ress TELL,
7 |

M i AAL (({
oul 7

niin

Rage yy Pah kel "
(000) AN MA Ai a
if A ee NM, fi
quay) a Gag j
wes Pag ¢ if _ $8 i
PO) 7627) *
s ve
=n
yw a Y eer
eis tender
“wos maya reeora2s
pieyeosa

 
